[Cite as State v. Harpster, 2012-Ohio-5967.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                     JUDGES:
                                                  Hon. Patricia A. Delaney, P.J.
        Respondent                                Hon. William B. Hoffman, J.
                                                  Hon. Sheila G. Farmer, J.
-vs-
                                                  Case No. 12-COA-29
LARRY HARPSTER

        Petitioner                                OPINION




CHARACTER OF PROCEEDING:                       Writ of Habeas Corpus


JUDGMENT:                                      Denied


DATE OF JUDGMENT ENTRY:                        December 18, 2012


APPEARANCES:


For Respondent                                 For Petitioner


NO APPEARANCE                                  LARRY HARPSTER, PRO SE
                                               190 U.S. 250 E
                                               Polk, OH 44866
Ashland County, Case No. 12-COA-29                                                         2

Hoffman, J.


       {¶1}   Petitioner, Larry Harpster, has filed a petition for writ of habeas corpus.

Petitioner was involved in a property dispute with a neighbor over ownership of an alley.

The issue was settled by the Court of Common Pleas wherein the trial court held each

neighbor received one half of the alley. It appears the property was later foreclosed

upon and ownership of Petitioner’s portion transferred to the neighbor. Thereafter, an

altercation occurred between Petitioner and his neighbor resulting in various criminal

charges and subsequent convictions for criminal trespass, resisting arrest, and assault.1

       {¶2}   Although the petition is difficult to understand, the Court believes

Petitioner is requesting a writ issue requiring he be provided with copies of documents

related to an appeal of his criminal convictions.       He requests the documents be

provided free of charge due to his alleged indigency. Further, he requests the writ issue

to vacate Petitioner’s criminal convictions, and the property be returned to Petitioner.

       {¶3}   Revised Code § 2725.01 provides, “Whoever is unlawfully restrained of

his liberty, or entitled to the custody of another, of which custody such person is

unlawfully deprived, may prosecute a writ of habeas corpus, to inquire into the cause of

such imprisonment, restraint, or deprivation.”

       {¶4}   Revised Code § 2725.04 states,

              Application for the writ of habeas corpus shall be by petition, signed

       and verified either by the party for whose relief it is intended, or by some

       person for him, and shall specify:


1
  The facts cited herein were taken from our opinion in Ashland Case Number
08COA013.
Ashland County, Case No. 12-COA-29                                                      3


             (A) That the person in whose behalf the application is made is

      imprisoned, or restrained of his liberty;

             (B) The officer, or name of the person by whom the prisoner is so

      confined or restrained; or, if both are unknown or uncertain, such officer or

      person may be described by an assumed appellation and the person who

      is served with the writ is deemed the person intended;

             (C) The place where the prisoner is so imprisoned or restrained, if

      known;

             (D) A copy of the commitment or cause of detention of such person

      shall be exhibited, if it can be procured without impairing the efficiency of

      the remedy; or, if the imprisonment or detention is without legal authority,

      such fact must appear.

      {¶5}   First we find Petitioner has failed to include an affidavit of verity as

required by R.C. 2725.04. Also, there is no allegation in the Petition of unlawful custody

which is what a petition for writ of habeas corpus is designed to remedy. Further,

Petitioner has not named a proper respondent who is alleged to have unlawful custody

of Petitioner. Petitioner has named the State of Ohio rather than a specific person

alleged to have custody of Petitioner.

      {¶6}   A writ of habeas corpus is an extraordinary remedy available only in cases

“where there is an unlawful restraint of a person's liberty and no adequate remedy at

law.” Pratts v. Hurley, 102 Ohio St.3d 81, 2004–Ohio–1980, 806 N.E.2d 992, ¶ 8. “If an

issue raised in a petition for a writ of habeas corpus could have been raised on direct
Ashland County, Case No. 12-COA-29                                                         4


appeal or in a petition for post-conviction relief, the petition for a writ of habeas corpus

will be denied.” Garrett v. Wilson, 5th Dist. No. 07–CA–60, 2007–Ohio–4853, ¶ 9.

       {¶7}     Petitioner’s first request for relief is for records or documents free of

charge.      A public records request is not an appropriate subject of a petition for writ of

habeas corpus.         R.C, 149.43.     The second request for relief is for Petitioner’s

convictions to be vacated.        Petitioner has or had an adequate remedy at law to

challenge his convictions by way of an appeal or a petition for post conviction relief.

Finally, Petitioner has requested that land be returned to him. Again, this is not an

appropriate request pursuant to a writ of habeas corpus. Petitioner has or had an

adequate remedy at law by way of an appeal of the trial court’s determination to divide

the alley.

       {¶8}     For these reasons, a writ of habeas corpus does not lie. The requested

writ is denied.

By: Hoffman, J.

Delaney, P.J. and

Farmer, J. concur

                                               s/ William B. Hoffman _________________
                                               HON. WILLIAM B. HOFFMAN


                                               s/ Patricia A. Delaney _________________
                                               HON. PATRICIA A. DELANEY


                                               s/ Sheila G. Farmer __________________
                                               HON. SHEILA G. FARMER
Ashland County, Case No. 12-COA-29                                                     5


            IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                              :
                                           :
       Respondent                          :
                                           :
-vs-                                       :         JUDGMENT ENTRY
                                           :
LARRY HARPSTER                             :
                                           :
       Petitioner                          :         Case No. 12-COA-29


       For the reasons stated in our accompanying Opinion, the writ is denied. Costs

taxed to Petitioner.




                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ Patricia A. Delaney _________________
                                           HON. PATRICIA A. DELANEY


                                           s/ Sheila G. Farmer __________________
                                           HON. SHEILA G. FARMER